WENTWORTH, Judge.
Claimant seeks review of a workers’ compensation order by which a claim for diagnostic testing and medical treatment was denied. We find that the evidence *699establishes that the requested tests are necessary for a full understanding as to the causal etiology of claimant’s heart condition. We therefore conclude that the deputy erred in denying the claim for these tests, and we reverse the order appealed.
While under anesthesia during surgery for an industrial injury to his knee, claimant developed an irregular heartbeat. The surgery was immediately terminated, and the heart irregularity thereafter subsided. Two cardiologists subsequently examined claimant and it was suggested that the irregularity may have been precipitated by the anesthesia for claimant’s knee surgery. Both doctors indicated that further diagnostic testing could be helpful in identifying the precise causal etiology of claimant’s symptoms. Since the recommended tests are intended to better ascertain the cause of claimant’s symptoms, and such symptoms may be related to treatment for a compensable injury, claimant should have been awarded the diagnostic testing claimed. Cf., Nealy v. City of West Palm Beach, 491 So.2d 585 (Fla. 1st DCA 1986).
The order appealed is reversed and the cause remanded.
BOOTH, C.J., and MILLS, J., concur.